COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-490-CR
  
  
CLARENCE 
WILSON                                                               APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
March 3, 2005, we abated this appeal and remanded the case to the trial court to 
determine whether appellant Clarence Wilson wanted to continue his appeal and, 
if so, to determine whether appellant is indigent and to appoint counsel if 
necessary.  The supplemental reporter’s record from the abatement hearing 
was filed in this court on March 29, 2005.
        At 
the abatement hearing, Wilson told the trial court that he did not wish to 
proceed with his appeal.  Accordingly, we dismiss this appeal.
   
    
                                                                  PER 
CURIAM
  
   
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 7, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.